DYKMAN, J.
¶ 36. (dissenting). The majority is not persuaded by LIRC's argument that the Governor-Secretary agreement between the U.S. Department of Labor and the State of Wisconsin was not signed by the State of Wisconsin. LIRC puts it this way:
While the agreement refers to itself as being made between USDOL and "the State Of Wisconsin" and *568refers throughout generically to "the State," these references alone cannot be taken to conclusively establish that it was in fact entered into by and with authority of the State of Wisconsin with binding effect on all of the entities of that state ....
However, the agreement is not signed by the Governor, but by one "Larry Studesville." The agreement also contains no indication that Larry Studesville was a duly authorized representative of the Governor for purposes of signing the agreement on behalf of the State of Wisconsin, in that the "Certification" as to his authority is not itself signed by a representative of the Governor's office, but only by the Legal Counsel for DWD itself.
¶ 37. This squarely raises the issue of whether Larry Studesville, who concededly is the administrator of the Administrative Services Division, has authority to enter into contracts with DOL that bind the State of Wisconsin. The majority recognizes this problem but dismisses it by saying that "[t]here is nothing in the record to indicate that Larry Studesville was not authorized by the governor to sign the agreement on behalf of the State of Wisconsin." Majority, ¶ 30. No one disputes that Elaine Chao, the Secretary of the U.S. Department of Labor, had authority to sign the contract.
¶ 38. I accept the majority's conclusion that a variety of statutes show conclusively that LIRC is part of the executive branch of the State of Wisconsin. I also accept that the agreement with DOL can be signed by a duly authorized representative of the governor. But I agree with LIRC that "nothing in the laws of Wisconsin grants .. . authority to the Administrator of [the Ad*569ministrative Services Division]" to bind the State of Wisconsin to a contract with the Department of Labor.
¶ 39. Under the majority's theory, the chief assistant to the assistant chief of ASD has authority to bind the State of Wisconsin to a contract if his or her signature is on the contract. Under this theory, no one can challenge as unauthorized whatever that person signs. I think that turns burden of proof upside down and backwards. DWD is the plaintiff in this action. It is relying on a contract that it believes ASD signed with DOL. It must recognize that without this contract, its position is hopeless.
¶ 40. Because DWD is the plaintiff here, it carries the burden of proof. See Ernst v. Greenwald, 35 Wis. 2d 763, 773, 151 N.W.2d 706 (1967). "The general rule is that the party seeking judicial process to advance a position carries the burden of proof." Long v. Ardestani, 2001 WI App 46, ¶ 37, 241 Wis. 2d 498, 624 N.W.2d 405. The initial issue here is the validity of the contract between the State of Wisconsin and DOL. By its terms, the contract must be signed by the governor or the governor's duly authorized representative. Larry Studesville was not the governor when the contract was signed. Therefore, for the contract to be valid, he must have been a duly authorized representative of the governor. There is no statute providing that the administrator of ASD is a duly authorized representative of the governor and no assertion or evidence that the governor told or wrote Studesville that he was so authorized. ASD's lawyer believes that is the case, but all we know is that this is his opinion. He does not tell us why he believes that the governor authorized Larry Studesville to sign the contract. Neither does the majority. Nor is there anything showing that the governor authorized administrators of ASD to enter into con*570tracts binding the State of Wisconsin. DWD had the burden to show that the governor authorized Larry Studesville to sign the contract with DOL, and it failed to carry this burden. Accordingly, were I writing for the majority, I would reverse.1 I therefore respectfully dissent.

 This mandate is problematic because LIRC, in its decision setting aside DWD's decisions, necessarily relied on the alleged contract. Without a contract, there would be nothing for it to decide and, presumably, no funds to award to anyone. Still, all that LIRC asks for is a reversal. Were I writing for the majority, that would be our mandate.